Citation Nr: 0638191	
Decision Date: 12/08/06    Archive Date: 12/19/06

DOCKET NO.  05-04 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Togus, Maine




THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependents' Educational Assistance under 
38 U.S.C. Chapter 35.




WITNESS AT HEARING ON APPEAL

The appellant




ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel



INTRODUCTION

The veteran had active military service from May 1967 to May 
1987.  The veteran died in November 1999; the present 
appellant is the veteran's widow.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 RO rating decision.  

The appellant testified in a hearing before the RO's Decision 
Review Officer in June 2005; a transcript of that testimony 
is of record.  

The appellant requested a videoconference hearing before the 
Board, but she failed without good cause to appear for a 
hearing that was scheduled in April 2006.  Her request for a 
hearing before the Board is accordingly deemed to be 
withdrawn.  



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issues on appeal has been accomplished.  

2.  The veteran died on November [redacted], 1999, as a result of 
gastric variceal hemorrhage, liver disease, gram negative 
bacteremia and spontaneous bacterial peritonitis.  

3.  The veteran had no disabilities adjudicated as being 
service connected at the time of his death.  

4.  The fatal liver failure was due to end stage liver 
disease secondary to chronic hepatitis C infection that was 
not manifested in service or for many years thereafter.  

5.  The postservice chronic hepatitis C infection was not 
shown to have been due to any event or incident of the 
veteran's period of active military service.  



CONCLUSIONS OF LAW

1.  The veteran's liver disability including that manifested 
by hepatitis C was not due to disease or injury that was 
incurred in or aggravated by service; nor may liver cirrhosis 
be presumed to have been incurred in service.  38 U.S.C.A. §§ 
1110, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309(e) (2006).  


2.  A service-connected disability did not cause or 
contribute materially or substantially in producing the 
veteran's death.  38 U.S.C.A. §§ 1110, 1310, 5103, 5105A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309(e), 3.312 (2006).  

2.  The claim for Dependents' Educational Assistance must be 
denied.  38 U.S.C.A. § 3501 (West 2002); 38 C.F.R. §§ 
21.3021, 21.3030 (2006).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law. See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).  

In a pre-rating notice letter dated in January 2003, the RO 
informed the appellant and her service representative that to 
establish that a veteran's death is service-connected, the 
evidence must show: (1) the cause of death, usually shown by 
the death certificate; (2) an injury, disease, or other event 
in service, usually shown in service medical records; and, 
(3) a relationship between the cause of death and a disease, 
injury, or event in service, usually shown by medical 
evidence or opinions.  The appellant had ample opportunity to 
respond prior to the issuance of the rating decision in June 
2003.

Thus, the Board finds that the appellant has received 
sufficient notice of the information and evidence needed to 
support her claim, and has been afforded ample opportunity to 
submit such information and evidence.  

The Board also finds that the RO's pre-rating notice letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant what evidence, if any, will be obtained 
that the claimant, and what evidence, if any, will be 
obtained by VA.  See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5 103(a) and 38 C.F.R. § 3.159(b)).  

 In that letter, the appellant was advised that VA would 
obtain and review the veteran's service medical records and 
other relevant military records.  The letter stated that the 
RO would request other medical evidence from the veteran's 
doctors, if the appellant identified them, and informed the 
appellant that she could obtain and submit a medical opinion 
from a private physician.  

The letter asked the appellant to provide the name and 
address of any person, agency, or company having relevant 
records; the approximate time frame covered by the records; 
and, the condition for which the veteran was undergoing 
treatment (in the case of medical records).  

A follow-up letter later in January 2002 informed the 
appellant of additional private (non-VA) medical records that 
the RO had requested, and advised her that even though the RO 
had requested the information, it was the appellant's 
responsibility to make sure that the reports were furnished.  
The letter specifically asked the appellant to send the 
information describing additional evidence, or the evidence 
itself, to the RO within 30 days.  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to the claim(s).  

As explained, the first three content-of-notice requirements 
have been met in this appeal.  The fourth content-of-notice 
requirement (that the appellant provide any evidence in her 
possession) was not expressly satisfied.

Even though the RO did not expressly ask the appellant to 
"give us all you've got" in regard to her claim, the Board 
finds that the requirement was constructively satisfied.  As 
explained, the appellant was advised of the evidence required 
to substantiate her claim, and she was continually updated in 
regard to the evidence received by the RO and the evidence 
being pursued by the RO.  She was also advised that she could 
submit evidence directly to the RO.  The Board accordingly 
finds that the appellant was adequately invited to provide 
the RO with all relevant evidence in her possession.  

Pelegrini also held that the plain language of 38 U.S.C.A. § 
5103(a) (West 2002), requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits. In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.  

As indicated above, in the matters now before the Board, the 
letter meeting the VCAA's notice requirements were provided 
to the appellant before the rating action on appeal.  

However, the Board finds that, in this appeal, any arguable 
delay in issuing the 38 U.S.C.A. § 5103(a) notice was not 
prejudicial to the appellant because is did not affect the 
essential fairness of the adjudication, in that the claim was 
fully developed and adjudicated after notice was provided. 
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev 'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).  

As indicated, the appellant has been notified of what is 
needed to substantiate her claims, and afforded numerous 
opportunities to present information and/or evidence in 
support of the claim.  

As a result of RO development, comprehensive documentation, 
identified below, has been associated with the claims file 
and considered in evaluating the appeal, and the record does 
not disclose any additional notice that should be provided 
before the appeal is adjudicated.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claims is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); cf. 38 C.F.R. § 20.1102 (2005).  

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim (veteran status, existence of a disability, connection 
between the veteran's service and that disability, degree of 
disability, and effective date pertaining to the disability).  

In this case, the only element remaining under contention is 
the third element (connection between the veteran's service 
and the cause of death); the other four elements are either 
not under dispute or are not relevant to cause-of-death 
claims.  

The record shows that the appellant is aware of the criteria 
for establishing connection between military service and 
cause of death and has presented documents and testimony 
regarding that issue; accordingly, there is no possibility of 
prejudice to the appellant under the notice requirements of 
Dingess/Hartman.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the appellant.  The RO obtained the veteran's 
service medical records and private medical records as 
identified by the appellant.  She has not identified, and the 
file does not indicate, that there are any other medical 
providers, VA or non-VA, having records that should be 
obtained before the claim is adjudicated.  

The appellant testified before the RO's Decision Review 
Officer in June 2005; a transcript of that hearing is of 
record.  As noted, a videoconference hearing was scheduled at 
her request, but she failed without good cause to appear to 
testify.  

Significantly, the appellant has not identified, and the 
record does not otherwise indicate, any existing, pertinent 
evidence in addition to that identified above that needs to 
be obtained. The record also presents no basis to further 
develop the record to create any additional evidence to be 
considered in connection with the claim.  

Under these circumstances, the Board finds that the appellant 
is not prejudiced by the Board proceeding with appellate 
adjudication of her claim, at this juncture, without 
directing or accomplishing any additional notification and/or 
development action.  


II.  Analysis

A.  Service Connection for Cause of the Veteran's Death.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by military 
service. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2006).  Service connection may also be granted for 
disability (or death) that is proximately due to or the 
result of a service-connected disability.  See
38 C.F.R. § 3.3 10(a).  

To establish entitlement to service connection for the cause 
of the veteran's death, the evidence of record must show that 
a disability incurred in or aggravated by service either 
caused or contributed substantially or materially to cause 
death. 38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

The service-connected disability will be considered as the 
principal cause of death when such disability, singly or 
jointly with another condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto. 38 C.F.R. § 3.312(b).  

To be considered a contributory cause of death, it must be 
shown that the service-connected disability contributed 
substantially or materially; that it combined to cause death; 
or that it aided or lent assistance to the production of 
death. 38 C.F.R. § 3.3 12(c)(1). It is not sufficient to show 
that the service-connected disability casually shared in 
producing death; rather, a causal connection must be shown.  
Id.  

Considering the evidence of record in light of the above-
noted legal authority, the Board finds for the reasons below 
that a disability of service origin did not cause or 
contribute substantially or materially to cause the veteran's 
death.  

The veteran died on November [redacted], 1999.  He had no service-
connected disabilities during his lifetime.  

The death certificate lists the causes of the veteran's death 
as gastric variceal hemorrhage, liver disease, gram negative 
bacteremia, and spontaneous bacterial peritonitis.  

There is no indication in the service medical record that the 
veteran had a liver disorder, a gastric disorder or exposure 
to any risk factors for liver disease or hepatitis exposure 
during his military service.  

The file contains a December 2002 letter from Dr. P.J.C., the 
veteran's attending physician, asserting that the veteran had 
presented with end stage liver disease; at the time, it was 
not known why he should have such overt liver failure, but 
serology studies later came back positive for hepatitis C.  

Dr. P.J.C. further asserted that the veteran would have 
contracted the virus many years (upwards of 30 years) prior 
to presentation in liver failure.  

Dr. P.J.C. concluded that the most likely explanation for the 
veteran's presentation of liver failure was end stage liver 
disease secondary to chronic hepatitis C, a disease that 
could cause long-term damage to the liver and be quite silent 
until the very end stages.  

The appellant contends that the veteran contracted a 
hepatitis C infection during military service.  She has 
advanced several theories of exposure, including (1) blood 
transfusion during surgery to repair a fractured right ankle 
in 1969, (2) vaccination using a "jet injector" during 
service, and (3) dental treatment during service.  The Board 
will consider each of these theories in turn.  


Blood transfusion

The service medical records show that the veteran underwent 
open reduction and internal fixation of fractures of the 
medial malleolus, right distal tibia and internal fixation of 
a spiral fracture of the distal fibula in October 1969.  The 
surgery was performed under spinal anesthesia; there is no 
record of blood transfusion before, during or after this 
surgery.  

The appellant testified that the veteran informed her that, 
while recovering from his ankle surgery, he had received 
blood.  However, such transfusion is not documented in the 
operative record or the discharge summary; in fact, the 
record shows that the surgery was performed with a tourniquet 
to assure a bloodless field.  Barring a complication during 
surgery - which is not documented in the operative report - 
blood would not have been transfused during this surgery.  

A careful review of the veteran's service medical record 
shows no other surgery during service, and no indication of 
blood transfusion at any time.  The veteran apparently had a 
deviated septum of the right nostril for which surgery was 
recommended, but there is no indication that the surgery was 
actually performed.  

Blood transfusion is a known risk factor for hepatitis 
infection.  However, in the absence of any objective evidence 
whatsoever of blood transfusion during service, the Board has 
no basis on which to find that the veteran contracted 
hepatitis C through such transfusion.  


Inoculation by jet injector

The appellant states that the veteran may have received in-
service inoculation using jet injectors and might have been 
infected with hepatitis C virus thereby.  

As a threshold matter, the Board notes that there is no 
objective evidence that the veteran was ever inoculated with 
a jet injector.  The veteran's service medical record 
includes his immunization report, but the report does not 
specify the method by which the immunizations were 
administered.  

The appellant's contention appears to be based solely on 
speculation that jet injectors were widely used by the 
military during the Vietnam era and that the veteran might 
therefore have been subjected to such inoculation.  

In support of her contention, the appellant submitted a 
number of internet research articles asserting that persons 
who were inoculated using jet injectors were at risk of 
hepatitis C infection, particularly if the jet injectors were 
improperly sterilized.  

The Board notes that the articles submitted by the appellant 
do not identify a single confirmed instance in which a person 
actually contracted hepatitis C through inoculation by jet 
injector.  

The Board also notes that VA has not accepted inoculation by 
jet injector as a risk factor in contracting hepatitis C; if 
service connection is granted for hepatitis C based on jet 
injector inoculation, the adjudicator must specifically 
identify the rationale for the grant.  See VA Fast Letter 04-
13 (June 29, 2004).  

In this case, absent any objective evidence that the veteran 
was actually inoculated by jet injector, there is no basis on 
which the Board can find that the veteran contracted 
hepatitis C through such inoculation.  


Dental treatment

The appellant contends that the veteran may have contracted 
hepatitis C during dental treatment in service.  

The veteran's service medical records show that he received 
dental treatment during service, including root canal therapy 
(RCT) and extractions.  The appellant testified that the 
veteran underwent reconstructive dental surgery prior to 
discharge from service, but reconstructive dental surgery is 
not documented.  

In support of her theory, the appellant submitted a number of 
internet articles generally stating that dental patients may 
be at risk of hepatitis infection due to poor standards of 
hygiene and instrument sterilization.  

The Board notes that none of these articles document any 
instance in which hepatitis infection was clearly linked to 
dental treatment; the articles simply asserted increased 
risk.  The Board also notes that the evidence does not show, 
and the appellant has not asserted, that any of the specific 
dental treatment during military service was performed in an 
environment of poor hygiene.  

Competent medical evidence may mean statements conveying 
sound medical principles found in medical treatises.  It 
would also include statements contained in authoritative 
writings such as medical and scientific articles and research 
reports or analyses.  38 C.F.R. § 3.159(a)(1) (2004).  

A medical article or treatise can provide important support 
when combined with an opinion of a medical professional if 
the medical article or treatise evidence discusses generic 
relationships with a degree of certainty such that, under the 
facts of a specific case, there is at least a plausible 
causality based upon subjective facts rather than 
unsubstantiated lay opinion.  Mattern v. West, 12 Vet. App. 
222, 228 (1999).  In this case, there is no supporting 
opinion by a medical professional, and the articles cannot be 
accepted as evidence of causation in this case.  Sacks v. 
West, 11 Vet. App. 314 (1998); Libertine v. Brown, 9 Vet. 
App. 521 (1996); Beausoliel v. Brown, 8 Vet. App. 459 (1996).  

Based on the above, absent medical opinion of a nexus between 
in-service dental treatment and hepatitis C, there is no 
basis on which the Board can find that the veteran contracted 
hepatitis C through such treatment.  


Summary

Considering the claim in light of the pertinent evidence 
noted above, the Board finds that service connection for the 
cause of the veteran's death must be denied. 

In addition to the medical evidence cited above, the Board 
has carefully considered the assertions of the appellant that 
the veteran's death was the result of undocumented risk 
factors for hepatitis C during military service.  A layperson 
is competent to testify in regard to the onset and continuity 
of symptomatology.  See, e.g., Falzone v. Brown, 8 Vet. App. 
398, 403 (1995); Heuer v. Brown, 7 Vet. App. 379, 384 (1995); 
Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  Further, a 
layperson can certainly provide an eyewitness account of a 
veteran's visible symptoms.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  

However, the appellant has not asserted that she personally 
witnessed any manifestations of liver disease during the 
veteran's military service or during the first year after 
discharge from service, and in fact she specifically stated 
that the veteran was asymptomatic until immediately prior to 
his death.  

The appellant has also not asserted, through personal 
observation, that the veteran was exposed to any recognized 
risk factor for hepatitis C infection during his military 
service.  Her testimony accordingly does not provide 
objective evidence in support of service connection.  

The Board also notes that questions of diagnosis and etiology 
of a disability are within the province of medical 
professionals. See Jones v. Brown, 7 Vet. App. 134, 137 
(1994).  There is no indication that the appellant is other 
than a layperson without the appropriate medical training and 
expertise, so she is not competent to provide a probative 
(persuasive) opinion on a medical matter such as the etiology 
of a disability.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  

For all the foregoing reasons, the Board concludes that the 
claim for service connection for the cause of the veteran's 
death must be denied. In arriving at this conclusion, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine.  

However, as the preponderance of the evidence is against the 
appellant's claim, that doctrine is not for application. See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).  


B.  Entitlement to Survivors' and Dependents' Educational 
Assistance.  

Survivors and Dependents' Educational Assistance (DEA) is 
provided for the purpose of educating children whose 
education would otherwise be impeded of interrupted by the 
disability or death of a parent from a disease or injury 
incurred or aggravated in military service, and is also 
provided to the surviving spouses of veterans who have died 
of service-connected disabilities. 38 U.S.C.A. § 3500 (West 
2002).  

A child is eligible to receive DEA if the parent died of a 
service-connected disability, or died while totally and 
permanently disabled from a service-connected disability.  38 
U.S.C.A. § 3501(a)(1)(A); 38 C.F.R. § 21.3021(a)(1).  

A surviving spouse is eligible to receive DEA if the deceased 
spouse died under the above circumstances. 38 U.S.C.A. § 
3501(a)(1)(B); 38 C.F.R. § 21.3021(a)(2).  

In this case, as explained, the veteran did not die of a 
service-connected disability, and he was not permanently and 
totally disabled from a service-connected disability at the 
time of this death.  Hence, the basic eligibility 
requirements for DEA are not met, and the claim for those 
benefits must be denied.  




ORDER

Service connection for the cause of the veteran's death is 
denied.  

The claim for Dependents' Educational Assistance under 38 
U.S.C. Chapter 35 is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals






 Department of Veterans Affairs


